269 S.W.3d 448 (2008)
Charles Roy BENNETT, Appellant,
v.
GARDNER DENVER, INC., Respondent,
Treasurer of the State of Missouri-Custodian Of The Second Injury Fund, Respondent.
No. WD 68541.
Missouri Court of Appeals, Western District.
September 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 28, 2008.
Application for Transfer Denied December 16, 2008.
John Richard Boyd, Kansas City, MO, for Appellant.
Brian J. Fowler, Kansas City, MO., for Respondent Gardner Denver, Inc.
Maureen T. Shine, Kansas City, MO, for Respondent Treasurer of the State of Missouri-Custodian 2nd Injury Fund.
Before JAMES M. SMART., JR., Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Charles Roy Bennett (Bennett) appeals an award by the Labor and Industrial *449 Relations Commission (Commission) finding that a 2003 accident was not a substantial factor in aggravating his previous cervical disease. Bennett argues a videotape was improperly admitted into evidence; the Administrative Law Judge (ALJ) abused his discretion when he denied Bennett's request to treat a witness as adverse; the Commission erred in affirming the award of the ALJ because the ALJ ignored competent and substantial evidence from a treating doctor and other medical experts that the accident exacerbated the underlying degenerative process; and the Commission erred in denying him future costs for his workplace accidents in 2000 and 2003.
We affirm the decision of the Commission for the reasons stated in the memorandum provided to the parties. Rule 84.16(b).